IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-91,290-01


                      EX PARTE MATTHEW LEE MCQUEEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 12744-A IN THE 32ND DISTRICT COURT
                               FROM NOLAN COUNTY


        Per curiam.

                                             OPINION

        Applicant was convicted of engaging in organized criminal activity and sentenced to fifty-four

years’ imprisonment. Applicant, through habeas counsel, filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC . art. 11.07.

        Applicant contends that he was denied his right to an appeal because his trial counsel failed

to timely file a notice of appeal. The trial court has entered findings indicating that trial counsel failed

to timely file a notice of appeal although Applicant instructed him to do so. The trial court

recommends granting a late appeal. The findings and recommendation are supported by the record

and applicable law.
                                                                                                      2

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98

S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction in

cause number 12744 from the 32nd District Court of Nolan County. Within ten days from the date

of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

on direct appeal. All deadlines shall be calculated as if Applicant was sentenced on the date of this

Court’s mandate. Should Applicant decide to appeal, he must file a written notice of appeal in the trial

court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     December 16, 2020
Do not publish